Citation Nr: 1224050	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  07-38 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

2.  Entitlement to a disability rating in excess of 10 percent for intervertebral disc syndrome with degenerative disc disease, lumbar spine, prior to April 11, 2012.

3.  Entitlement to a disability rating in excess of 60 percent for intervertebral disc syndrome with degenerative disc disease, lumbar spine, from April 11, 2012.

4.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity prior to November 30, 2011.

5.  Entitlement to a disability rating in excess of 20 percent for radiculopathy of the right lower extremity from November 30, 2011.

6.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity prior to November 30, 2011.

7.  Entitlement to a disability rating in excess of 20 percent for radiculopathy of the left lower extremity from November 30, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which continued a 10 percent disability rating for a lumbosacral strain; and increased the disability ratings for radiculopathy of the left lower extremity and for radiculopathy of the right lower extremity, from zero to 10 percent for each lower extremity, effective January 17, 2007 (date of claim).

In October 2011 the Board remanded the case to the RO for further development.

In a January 2012 rating decision the RO increased the disability ratings for radiculopathy of the left lower extremity and for radiculopathy of the right lower extremity, each from 10 to 20 percent, effective November 30, 2011.  

In an April 2012 rating decision the RO changed the coding sheet identification of the service-connected low back disability from lumbosacral strain to intervertebral disc syndrome with degenerative disc disease, lumbar spine, and increased the disability rating assigned for that disability from 10 to 60 percent, effective April 11, 2012.  

As these increases in the ratings assigned by the RO during the pending appeal do not represent the highest possible benefits, the issues have remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

A temporary total disability rating is assigned effective from May 20, 2010 to December 31, 2010, for the Veteran's intervertebral disc syndrome with degenerative disc disease, lumbar spine, under the provisions of 38 C.F.R. § 4.30 based upon convalescence following surgeries in May and October 2010.  That temporary total rating is not part of the current appeal.

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  As discussed below, the record here raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The TDIU issue is decided below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from obtaining and retaining all forms of substantially gainful employment consistent with his education and work experience. 
 

CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The grant of TDIU below constitutes a full grant of the benefits sought regarding the issue of entitlement to TDIU.  As such, no discussion of VA's duty to notify or assist is necessary regarding that matter.

II.  Merits of the TDIU Claim

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is raised by the record as reflected in the evidence discussed below.  In essence, VA medical professionals have offered opinions in effect that the Veteran was not employable due to his service-connected low back and bilateral lower extremity radiculopathy symptomatology.  Therefore, pursuant to Rice, the Board has jurisdiction over the TDIU claim.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

The governing regulations provide that, to qualify for a TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of Federal Regulations offers a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21- 1, Part VI, para. 7.09(a)(7) defines that term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."

In this case, service connection is in effect for (1) intervertebral disc syndrome with degenerative disc disease, lumbar spine, which is rated as 60 percent disabling from April 11, 2012; (2) radiculopathy of the right lower extremity, which is rated as 20 percent disabling from November 30, 2011; and (3) radiculopathy of the left lower extremity, which is rated as 20 percent disabling from November 30, 2011.  With application of the bilateral factor regarding the bilateral lower extremity disabilities, the Veteran's disabilities combine to 80 percent, and thereby satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.25, 4.26.  

The Board has considered all the evidence of record.  VA medical records include a November 2011 addendum report that indicates that since his recent surgeries in 2010 the Veteran was released to sedentary work in August 2011 and was maintained on pain medications.  The Report noted that the Veteran was recommended to have restrictions to only sedentary work, and that he was now on chronic narcotic medications and other treatment at the Pain Clinic, which "certainly would affect his work abilities."

During a recent April 2012 VA examination of the thoracolumbar spine, the Veteran reported he could only walk, stand or sit for a few minutes at a time due to daily back pain and right and left leg pain, which he estimated to rank at about 7 on a pain scale of 10.  He had exacerbations one or two times a week when he was incapacitated to intractable pain and confined to chair or bed rest.  On examination, objective findings on range of motion study showed that on all planes, the range of motion was significantly limited, and there were no degrees of motion without pain.  Repetitive motion resulted in additional limitation in range of motion of the thoracolumbar spine.  The Veteran had functional loss and impairment, and additional limitation of range of motion of the thoracolumbar spine after repetitive use, with resulting pain on motion, disturbance of locomotion, and interference with sitting, standing, or weight bearing.  The Veteran had guarding/muscle spasm of the thoracolumbar spine and an abnormal spinal contour.  He also had radicular pain of the lower extremities.  The examiner stated that the Veteran had arthritis and intervertebral disc syndrome with incapacitating episodes, with a total duration over the prior 12 months of at least six weeks.

The April 2012 VA examination report concluded with an opinion that the Veteran's thoracolumbar spine condition had a functional impact on the Veteran's ability to work.  The examiner opined that in light of the Veteran's frequent periods of incapacitation, continuous pain aggravated by sitting, standing, or walking for more than 10 to 15 minutes with requirement for position change or rest period, that it was unlikely that the Veteran would be able to maintain any type of substantially gainful occupational activity no matter how sedentary, and he certainly could not be expected to perform physically demanding occupational activities.

The Veteran has submitted statements attesting to the combined effects of his service-connected disabilities, which would severely impact his ability to function in ways necessary to be able to work.  In light of the competent lay and medical evidence, the Board finds that the evidence shows that due to his service-connected disabilities, his case meets the criteria for a grant of TDIU.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that an award of a TDIU is warranted.


ORDER

A TDIU due to the Veteran's service-connected disabilities is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

A remand of the claims for higher disability ratings for the low back and bilateral lower extremities radiculopathy is necessary because review of the claims files show that significant private medical records of surgical treatment in 2010 material to the claims are not on file.  
 
The report of a November 2011 VA examination of neurological disorders referred to surgery at the University of Tennessee, in Knoxville, Tennessee in May 2010, with a microdiskectomy of the L4-5 area; and subsequent surgery in October 2010, with fusion of L4-5.  The November 2011 VA examination report also noted that the Veteran was released to sedentary work in August 2011, and received subsequent treatment including drugs.  The examiner noted that the Veteran had an appointment with the Pain Clinic within the next two weeks.  

Review of the claims files does not show that medical records associated with the May and October 2010 private surgical and associated treatment records are on file.  The claims files do not contain any private treatment records, or any VA treatment records dated after February 2010.  The RO should request those private medical records, and any other private treatment records not on file, and any VA treatment records not on file to specifically include all pertinent VA treatment records dated since February 2010.  There is no indication suggesting that the Veteran stopped receiving VA treatment beyond that time.  A review of files contained in Virtual VA indicates that no VA treatment records have been added to that system.   

Based on the foregoing, the Board finds the reports of recent VA examinations in November 2011 and April 2012 are not adequate for rating purposes to decide the low back disability rating claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl, at 123.  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  

In light of the potentially outstanding records (including records of ongoing treatment), and the Veteran's statements discussed above, the Board finds that another VA examination should be afforded the Veteran.  On remand the claims folder should be made available for review by the examiner.  In the report of such VA examination, the examiner must fully describe the functional effects caused by the Veteran's low back disability including any neurological impairment associated with the low back disability including the bilateral lower extremities radiculopathies.  Finally, as the record suggests that the Veteran may be receiving medical care for these disabilities, on remand the RO must obtain and associate any outstanding pertinent treatment records with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to identify any additional private medical providers who have treated him for his lumbar spine condition and any neurological conditions associated with the low back condition to include bilateral lower extremity neuropathies and other associated neurological conditions such as erectile dysfunction.  Also, specifically ask the Veteran to identify any private medical providers who provided his spinal surgery and other back treatment in 2010 and thereafter.  Ask the Veteran to further identify any health care providers (physicians, treatment facilities) that may have records of treatment outstanding regarding his intervertebral disc syndrome with degenerative disc disease, lumbar spine.  This should include confirmation of cited providers of the surgery in May 2010 for a microdiskectomy of the L4-5 area and subsequent surgery in October 2010 for fusion of L4-5 (with any contact information): University of Tennessee, in Knoxville, Tennessee, and any other providers associated with that treatment.    

After receiving this information and any necessary releases, contact the named private medical providers and obtain copies of the related medical records which are not already in the claims folder.  Obtain any pertinent VA treatment records, to specifically include any such records dated since February 2010 which are not already in the claims folder.

2.  Notify the Veteran that he may submit statements from him and others fully describing the various symptoms and impairment resulting from his (A) intervertebral disc syndrome with degenerative disc disease, lumbar spine, (B) radiculopathy of the right lower extremity, and (C) radiculopathy of the left lower extremity, and (D) any other claimed neurological condition associated with the lumbar spine disability; and the impact of these disabilities on his ability to work.

3.  After completion of the above development, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to his intervertebral disc syndrome with degenerative disc disease, lumbar spine, and his radiculopathy of the right lower extremity and radiculopathy of the left lower extremity.  The claims folder should be made available to and be reviewed by the examiner.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent (in terms of degrees) of the Veteran's pain-free motion. 

The examiner should describe the nature and extent of any: ankylosis including lumbar spinal segments involved, spasm, guarding, and abnormal gait or spinal contours.

In addition, to the extent possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of those episodes.  

The examiner must discuss the nature and severity of any lower extremity radiculopathy or neuropathy found to be present, and must also state whether the Veteran has any other objective neurologic abnormalities such as bowel or bladder problems, or erectile dysfunction or other neurogenic conditions associated with his lumbar spine disability.  

The examiner should comment on the impact of the Veteran's low back disability on his ability to work.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

4. Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


